Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 7/27/22 do not overcome the rejections set forth in the office action mailed 5/24/22, which are maintained below for claims 1-6. The discussion of the rejection has been updated as necessitated by the amendment. Applicant’s arguments are persuasive regarding claims 7-8, and the rejection of those claims has been withdrawn.

Claim Rejections - 35 USC § 103
Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (WO 2015/194340 A1) in view of Mori (U.S. Pat. No. 4,560,784)
An English-language equivalent of Yamaguchi, U.S. PG Pub. No. 2017/0130031, has been used in setting forth this rejection, and the paragraph numbers referred to herein are those of the English-language reference. 
In paragraphs 14-17 Yamaguchi discloses a room-temperature-curable organopolysiloxane composition comprising an organopolysiloxane having a general formula corresponding to formula (1) of component (A) of claim 1, wherein the value of n in the organopolysiloxane of Yamaguchi encompasses the range recited for component (A) of claim 1, a hydrolyzable organosilicon meeting the limitations of formula (2) of component (B) of claim 1 and present in the amount recited for component (B) of claim 1, and a curing catalyst, as recited in component (C) of claim 1, and present in an amount encompassing the range recited in component (C).
In paragraph 44 Yamaguchi discloses that the curing catalyst can be various alkyltin esters including dibutyltin dilaurate, meeting the limitations of the difunctional fatty acid tin compound of claim 2. Yamaguchi further discloses in paragraph 44 various amine-based catalysts, also as recited in claim 2. In paragraphs 51-54 Yamaguchi discloses that the composition can further comprise an organopolysiloxane corresponding to component (E) of claim 4, where the value of m in the organopolysiloxane of Yamaguchi is 1 to 2000, overlapping the range recited in claim 4, and the organopolysiloxane is present in amounts within the range recited in claim 4. In paragraphs 46-47 Yamaguchi discloses that the composition can comprise a filler, as recited in component (F) of claim 5, in an amount encompassing or overlapping the claimed range. In paragraphs 48-50 Yamaguchi discloses that the composition can comprise an adhesion promoter in amounts within the range recited for component (G) of claim 6. In paragraph 57-58 Yamaguchi discloses that the cured composition can be applied to various articles such as metals and electrical or electronic components, meeting the limitations of the articles of claim 8. Yamaguchi does not disclose the further inclusion of component (D) in the composition.
Mori, in column 2 lines 10-38, discloses an organopolysiloxane composition comprising an organopolysiloxane (A) and a reaction product of an organopolysiloxane, cerium carboxylate, and alkoxide which can be titanium alkoxide, corresponding to the heat resistance enhancer of component (D) of claim 1, where the reaction product
is present in an amount of 0.1 to 10 parts by weight per 100 parts by weight of the organopolysiloxane, within the range recited for component (D) of claim 1. In column 2 line 49 Mori discloses that the organopolysiloxane can be a silicone rubber, as described in paragraphs 1 and 58 of Yamaguchi. The inclusion of the reaction product of Mori in the composition of Yamaguchi therefore meets the limitations of claims 1-2 and 4-6, and since the composition of Yamaguchi and Mori meets the compositional limitations of the claims, the composition is considered capable of forming a cured product having the penetration recited in amended claim 1.
It would have been obvious to one of ordinary skill in the art to include the reaction product of Mori in the composition of Yamaguchi, since Mori teaches in column 2 lines 43-50 that the reaction product improves the heat resistance of silicone rubber. 

Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Mori as applied to claims 1-2 and 4-6 above, and further in view of Ostendorf (US 2016/0207382).
The discussion of Yamaguchi and Mori in paragraph 3 above is incorporated here by reference. Yamaguchi and Mori disclose a composition meeting the limitations of claim 1 and comprising a curing catalyst, but does not specifically disclose the inclusion of a bicyclic guanidine type organic base catalyst.
In paragraphs 12-36 Ostendorf discloses an organopolysiloxane composition, and in paragraph 145 Ostendorf discloses that the composition can further comprise catalysts. In paragraphs 146 and 149 Ostendorf discloses that the catalysts can be various metal and amine catalysts, as disclosed in paragraph 44 of Yamaguchi, and in paragraph 150-151 Ostendorf discloses that the catalyst can also be 7-methyl-1,5,7-triazabicyclo[4.4.0]dec-5-ene, a bicyclic guanidine type organic base as recited in claim 3. The use of the 7-methyl-1,5,7-triazabicyclo[4.4.0]dec-5-ene of Ostendorf as the catalyst in the composition of Yamaguchi and Mori therefore meets the limitations of claim 3.
It would have been obvious to one of ordinary skill in the art to use the 7-methyl-1,5,7-triazabicyclo[4.4.0]dec-5-ene of Ostendorf as the catalyst in the composition of Yamaguchi, since Ostendorf teaches that it has equivalent use to the catalysts disclosed by Yamaguchi in a polyorganosiloxane composition.

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant’s arguments are persuasive in relation to claims 7-8. While the examiner maintains that Yamaguchi, Mori, and Ostendorf render obvious the compositions of claims 1-6, applicant persuasively argues that the cured product contemplated by Yamaguchi is a rubber having a hardness value, while the cured products of claims 7-8, having the claimed penetration value, would have a hardness value of 0, and are different than the silicone rubber products of Yamaguchi. One of ordinary skill in the art would not be motivated to modify Yamaguchi to prepare a claimed product having the claimed penetration, since Yamaguchi desires, for example in paragraphs 1 and 58, a silicone rubber product. The prior art does not disclose or render obvious a silicone gel cured product having the claimed penetration value and prepared by curing the claimed composition.


Response to Arguments
Applicant's arguments filed 7/27/22 have been fully considered but they are not persuasive regarding claims 1-6. Applicant argues that the composition of Yamaguchi cures to give a silicone rubber rather than a silicone gel having the claimed penetration value, and that Mori also does not disclose a cured product. Claims 1-6 are drawn to the curable composition rather than the cured product. As discussed in the rejection, Yamaguchi discloses a curable composition comprising components (A), (B), and (C) of claim 1, and which can further comprise components (E), (F), and (G) of claims 4-6. Yamaguchi discloses in paragraph 39 that the hydrolyzable organosilicon compound can be the same compounds disclosed for component (B) in paragraph 28 of the current specification, including the specific compounds used in the examples of the current application. Yamaguchi discloses in paragraph 44 that the curing catalyst can be the specific types recited in claim 2 and disclosed in paragraph 31 of the current specification. In paragraphs 28 and 53 Yamaguchi discloses that the organopolysiloxanes corresponding to components (A) and (E) of the claimed compositions have viscosities in ranges encompassing the values of the viscosities of the organopolysiloxanes used in the examples of the current application. While Yamaguchi discloses that the composition can further comprise a crosslinking agent (paragraphs 41-42) not recited in the current claims, Yamaguchi explicitly teaches that it is an optional component. Mori discloses a heat resistance enhancer meeting the limitations of component (D) of claim 1, and in column 6 lines 9-22 discloses the specific heat resistance enhancer of Synthesis Example 3 of the current specification. The combined composition of Yamaguchi and Mori clearly meets the compositional limitations of claims 1-2 and 4-6, and the further combination with Ostendorf, which teaches the specific catalyst used in the examples of the current application, meets the compositional limitations of claim 3. Applicant has not provided reasoning or evidence to indicate that the compositions of Yamaguchi and Mori, or Yamaguchi, Mori, and Ostendorf, would not be curable to obtain a cured product having the claimed penetration values, noting again that the claims are drawn to the curable composition rather than the cured product, and that all of the sample compositions disclosed in the specification, inventive or comparative, can form cured products having penetration values within the claimed range, as evidenced by Table 1 of the current specification.
Applicant also argues that one of ordinary skill in the art would not have been motivated to include the heat resistance enhancer of Mori in the composition of Yamaguchi since Mori is not directed towards a curable composition. However, Mori discloses in column 2 lines 43-50 that the heat resistance enhancer improves the heat resistance of a diverse collection of silicone compositions including silicone fluids, silicone greases, and silicone rubber; applicant has not provided any scientific reasoning as to why one of ordinary skill in the art would not expect the heat resistance enhancer of Mori to impart heat resistance to the silicone composition of Yamaguchi.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771